Citation Nr: 1801179	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-40 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension.


ORDER

Entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension is granted.



FINDING OF FACT

The Veteran's erectile dysfunction is related to his service connected hypertension.


CONCLUSION OF LAW

The criteria for service connection for service connection for erectile dysfunction, secondary to service-connected hypertension have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from April 1958 until April 1988. 

This matter comes before the Board of Veteran's Appeals (Board) from a May2013 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO).

In October 2017, the Veteran testified at a Travel Board hearing in San Diego, California before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In this decision, the Board grants the Veteran's claims for entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension, which represents a complete grant of the benefits sought on appeal. Thus, in regard to the Veteran's service connection for erectile dysfunction, secondary to service-connected hypertension, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

Entitlement to service connection for erectile dysfunction, secondary to service-connected hypertension.

The Veteran asserts that he has erectile dysfunction related to his service connected hypertension.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosis of erectile dysfunction is caused or aggravated by a service-connected disability.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's erectile dysfunction is the result of the Veteran's service-connected hypertension.

The Veteran was afforded a VA medical examination in September 2014. The examination report notes the etiology of the Veteran's erectile dysfunction is his 30 year history of smoking, benign prostate hypertrophy, age, and his hypertension. Thus, the examination report reflects that the Veteran's hypertension is at least, in part, causes his current erectile dysfunction. 

In an October 2017 private medical statement, Dr. K. B. opined that it is more likely than not that the Veteran's erectile dysfunction is related to his service-connection hypertension. Dr. K. B. explained that the Veteran's erectile dysfunction is due to the vascular changes caused by his long standing hypertension. 

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence supports service connection for erectile dysfunction. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for erectile dysfunction and incontinence is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [The American Legion]

Department of Veterans Affairs


